Slip Op. 00-65

           UNITED STATES COURT OF INTERNATIONAL TRADE

               BEFORE: RICHARD W. GOLDBERG, JUDGE

PESQUERA MARES AUSTRALES LTDA.,

           Plaintiff,
               v.

UNITED STATES OF AMERICA,

           Defendant,                      Court No. 98-08-02680
               and

COALITION FOR FAIR ATLANTIC
SALMON TRADE,

           Defendant-Intervenor.

[Contested portion of Defendant's Final Determination sustained.]

                                             Dated: June 5, 2000


     Arnold & Porter, (Michael T. Shor and Kevin T. Traskos) for
plaintiff Pesquera Mares Australes.

     David W. Ogden, Acting Assistant Attorney General; David M.
Cohen, Director, Commercial Litigation Branch, Civil Division,
United States Department of Justice; Lucius B. Lau, Attorney,
Commercial Litigation Branch, Civil Division, United States
Department of Justice; Office of the Chief Counsel for Import
Administration, United States Department of Commerce (Ann Talbot
and Stacy J. Ettinger), of counsel, for defendant.

Collier, Shannon, Rill & Scott, PLLC, (Michael J. Coursey, and
David C. Smith, Jr.)for defendant-intervenor Coalition for Fair
Atlantic Salmon Trade.
                                OPINION

GOLDBERG, Judge: In this action, the Court reviews a challenge to

the Department of Commerce’s (“Commerce”) Notice of Final

Determination of Sales at Less Than Fair Value: Fresh Atlantic

Salmon From Chile, 63 Fed. Reg. 31,411 (June 9, 1998) (“Final

Determination”).   Plaintiff Pesquera Mares Australes Ltda.

(“Pesquera”) argues that Commerce’s Final Determination is

neither in accordance with law nor supported by substantial

evidence because Commerce failed to distinguish between super-

premium and premium grade fresh Atlantic salmon (“salmon”).

     The Court exercises jurisdiction over this matter pursuant

to 28 U.S.C. § 1581(c)(1994).    The Court sustains Commerce’s

determination to treat super-premium and premium grade salmon as

identical merchandise.

                                I.
                            BACKGROUND

     On July 2, 1997, Commerce initiated an antidumping duty

investigation to determine whether imports of salmon were being

or were likely to be sold in the United States at less-than-fair-

value.   See Initiation of Antidumping Duty Investigation: Fresh

Atlantic Salmon From Chile, 62 Fed. Reg. 37,027 (July 10, 1997).
After determining that it would be impracticable to examine all

Chilean producers and exporters of salmon, Commerce decided to

limit its investigation to the five largest Chilean exporters.

See Notice of Preliminary Determination of Sales at Less Than

Fair Value and Postponement of Final Determination: Fresh

Atlantic Salmon From Chile, 63 Fed. Reg. 2,664, 2,664-66 (Jan.

16, 1998)(“Preliminary Determination”).    Commerce published its

Final Determination on June 9, 1998.    See 63 Fed. Reg. at 31,411.


                                 II.
                          STANDARD OF REVIEW

     Commerce’s Final Determination will be sustained if it is

supported by substantial evidence on the record and is otherwise

in accordance with law.    See 19 U.S.C. § 1516a(b)(1)(B)(1994).

     To determine whether Commerce’s interpretation of a statute

is in accordance with law, the Court applies the two-prong test

set forth in Chevron U.S.A., Inc. v. Natural Resources Defense

Council, Inc., 467 U.S. 837 (1984).    Chevron first directs the

Court to determine “whether Congress has directly spoken to the

precise question at issue.”    See id. at 842.   To do so, the Court

must look to the statute’s text to ascertain “Congress’s purpose

and intent.”   Timex V.I., Inc. v. United States, 157 F.3d 879,
881 (1998) (citing Chevron, 467 U.S. at 842-43 & n.9).     If the

plain language of the statute is not dispositive, the Court must

then consider the statute’s structure, canons of statutory

interpretation, and legislative history.   See id. at 882 (citing

Dunn v. Commodity Futures Trading Comm’n, 519 U.S. 465, 470-80

(1997)); Chevron 467 U.S. at 859-63; Oshkosh Truck Corp. v.

United States, 123 F.3d 1477, 1481 (Fed. Cir. 1997)).    If, after

this analysis, Congress’s intent is unambiguous, the Court must

give it effect.    See id.

      If the statute is either silent or ambiguous on the question

at issue, however, “the question for the court is whether the

agency’s answer is based on a permissible construction of the

statute.”   Chevron, 467 U.S. at 843 (footnote omitted).    Thus,

the second prong of the Chevron test directs the Court to

consider the reasonableness of Commerce’s interpretation.     See

id.

      With respect to Commerce’s factual findings, the Court will

sustain Commerce's determinations if they are supported by

substantial evidence.   “Substantial evidence is something more

than a ‘mere scintilla,’ and must be enough reasonably to support

a conclusion.”    Ceramica Regiomontana, S.A. v. United States, 10
CIT 399, 405, 636 F. Supp. 961, 966 (1986) (citations omitted),

aff’d, 5 Fed. Cir. (T) 77, 810 F.2d 1137 (1987).   In applying

this standard, the Court must sustain Commerce’s factual

determinations so long as they are reasonable and supported by

the record as a whole, even if there is some evidence that

detracts from the agency’s conclusions.   See Atlantic Sugar, Ltd.

v. United States, 2 Fed. Cir. (T) 130, 137, 744 F.2d 1556, 1563

(1984).

                               III.
                            DISCUSSION

     The Court reviews Commerce’s decision to treat super-premium

and premium salmon as “identical in physical characteristics.”

The Court finds that Commerce’s determination is in accordance

with law and supported by substantial evidence.


A.   Commerce Acted in Accordance with Law in Treating Super-
     Premium and Premium Salmon Sold in Japan as “Identical in
     Physical Characteristics” with Premium Salmon Sold in the
     United States.

     Under U.S. antidumping law, Commerce determines dumping

margins "by comparing the weighted average of the normal values

to the weighted average of the export prices (and constructed

export prices) for comparable merchandise.”   19 U.S.C. § 1677f-

1(d)(1)(A)(i)(1994).   “Export price” and “constructed export
price” are the prices at which the subject merchandise is sold in

the United States.   See 19 U.S.C. § 1677a(a),(b)(1994).    In this

case, normal value is “the price at which the foreign like

product is sold . . . for consumption in a country other than the

exporting country or the United States.”     19 U.S.C. §

1677b(a)(1)(B)(ii)(1994)(emphasis added).     To determine “foreign

like product,” Commerce follows the directive of the antidumping

statute:

           The   term  “foreign   like   product”   means
           merchandise in the first of the following
           categories in respect of which a determination
           for the purposes of part II of this subtitle
           can be satisfactorily made:

                (A) The subject merchandise and other
                merchandise   which  is   identical   in
                physical characteristics with, and was
                produced in the same country by the same
                person as, that merchandise.

                (B) Merchandise-

                     (i) produced in the same country and
                     by the same person as the subject
                     merchandise,

                     (ii)   like  that   merchandise in
                     component materials and in the
                     purposes for which used, and

                     (iii)   approximately     equal   in
                     commercial     value      to    that
                     merchandise.
               (C) Merchandise-

                     (i) produced in the same country and
                     by the same person and of the same
                     general class or kind as the
                     merchandise which is the subject of
                     the investigation

                     (ii) like that merchandise in the
                     purposes for which used, and

                     (iii)   which  the   administrating
                     authority determines may reasonably
                     be compared with that merchandise.

19 U.S.C. §1677(16) (1994).

     In this case, pursuant to the statute, Commerce evaluated

whether Chilean exporters were dumping salmon in the United

States by comparing salmon prices in the United States to salmon

prices in Japan.   See id.    For purposes of the Preliminary

Determination, Commerce accepted Pesquera’s suggestion that a

physical distinction existed between super-premium and premium

grade salmon sold in Japan.     See 63 Fed. Reg. at 2,666 n.3.   If

such a distinction existed, Commerce presumably would not be able

to treat the two grades of salmon as "identical in physical

characteristics" to the premium grade salmon sold in the United

States.

     In the Final Determination, however, Commerce declined to
recognize a distinction between super-premium and premium grade

salmon sold in Japan.   See 63 Fed. Reg. at 31,414.   Commerce

determined “that the differences between super-premium and

premium salmon are so minor as to not warrant separate

classification in an antidumping analysis.”     Id. at 31,414.

Thus, Commerce treated the super-premium and premium salmon sold

in Japan as “identical in physical characteristics” with the

premium salmon sold in the United States.     See Final

Determination, 63 Fed. Reg. at 31,415.

      Pesquera maintains that the two grades of salmon are

physically distinct, see Initial Br. of Pl. Pesquera Mares

Australes, Ltda. in Supp. of Rule 56.2 Mot. for J. on the Agency

R. (“Pesquera’s Br.”), at 32-35, 41-42, and therefore that, under

the statute, Commerce is prohibited from treating super-premium

grade salmon as identical in physical characteristics with

premium salmon.   See id. at 24-37.   According to Pesquera, the

premium salmon sold in Japan alone falls under Section

1677(16)(A) of the statute, while the super-premium salmon sold

in Japan falls under Section 1677(16)(B) or Section 1677(C).       See

id.

      Pesquera reasons that Commerce cannot treat merchandise as
“identical in physical characteristic” unless the merchandise is

exactly alike.    See id. at 29.   Further, Pesquera argues that if

merchandise has commercially distinct characteristics that cause

material price differences, the merchandise cannot have

“identical physical characteristics.”     See id. at 32.   Pesquera

claims that the statutory structure compels such a conclusion

because it provides for an alternative designation of similar,

but not identical, merchandise. See id.

     The Court does not agree.     Under a Chevron analysis,

“identical in physical characteristics,” as used in the statute,

is an ambiguous term.    See 467 U.S. at 842-43.   Pesquera is

correct that the literal meaning of “identical” is “the very

same” or “exactly alike or equal.”     See Webster’s New World

Dictionary 696 (2d College ed. 1984).    Yet, such an

interpretation of the term would frustrate the purpose of the

statute.   The statute states that Commerce should consider “[t]he

subject merchandise and other merchandise which is identical in

physical characteristics.”    19 U.S.C. § 1677(16)(A)(emphasis

added).    Since “subject merchandise” is defined by the statute to

mean “the class or kind of merchandise that is within the scope

of an investigation,” 19 U.S.C. § 1677(25), Congress’s inclusion
of “other merchandise” in Section 1677(16)(A) suggests that

Congress intended to include merchandise that was not “exactly

the same.”    Further, the statute does not direct Commerce how to

decide whether merchandise is identical in physical

characteristics.   Additionally, the Court of International Trade

has implicitly indicated that the phrase "identical in physical

characteristics" does not mean exactly alike.     See Rautauruukki

Oy v. United States, 1998 WL 465219 at *5.

     The Court of Appeals for the Federal Circuit and Commerce

have previously recognized the ambiguity in this statutory

provision.    See Koyo Seiko Co. v. United States, 66 F.3d 1204,

1209 (Fed. Cir. 1995) (finding that Congress delegated authority

to Commerce because of a “gap” in the statute); Roller Chain,

Other Than Bicycle From Japan: Final Results and Partial

Recission of Antidumping Duty Administrative Review, 63 Fed. Reg.

63,671-78 (November 16, 1998) (antidumping statute does not

detail the methodology to be used by Commerce).    Accordingly,

because the statute is ambiguous, the Court will affirm

Commerce’s interpretation of the statute as long as it is

reasonable.    See Chevron, 467 U.S. at 842-43.

     In practice, Commerce conducts a case-by-case evaluation to
determine whether merchandise is identical in physical

characteristics.    See, e.g., RHP Bearings Ltd., NSK v. United

States, 83 F.Supp.2d 1322(1999); AK Steel Corp. v. United States,

No. 970-152, 96-05-01312, 1997 WL 728284, *11-13 (CIT Nov. 14,

1997); Notice of Final Determination of Sales at Less Than Fair

Value: Certain Cut-To-Length Carbon-Quality Steel Plate Products

from Korea, 64 Fed. Reg. 73,196, 73,200-01 (Dec. 29, 1999).

Under this evaluation, Commerce utilizes various methods of

analysis, taking into account the specific characteristics of the

merchandise and the relevant market.1   See id.   Therefore, to

determine the reasonableness of Commerce’s statutory

interpretation, the Court must look at the specific methods used

here by Commerce.

     The Court finds that in this case, Commerce’s determination

regarding the identical nature of super-premium and premium grade




     1
       Commerce's asserts that it analyzes only "commercially
meaningful characteristics" to determine if merchandise is
identical. See Def.'s Mem. in Opp'n to the Rule 56.2 Mot. for J.
Upon the Agency R. Filed by Pesquera Mares Australes Ltda.
("Commerce's Br."), at 28-30. It is the Court's view that the
phrase "commercially meaningful characteristics," as used by
Commerce in its prior determinations and in its briefs in this
case, has no independent substantive meaning. Rather, as noted,
Commerce appears to conduct an ad hoc analysis each time it
analyzes whether merchandise is identical.
salmon is “a reasonable means of effectuating the statutory

purpose” and is thus in accordance with law.        See Ceramica

Regiomontana, 636 F.Supp. at 966.        Before issuing the Preliminary

Determination, Commerce solicited and received comments from the

parties regarding the physical characteristics of different

salmon grades.   See 63 Fed. Reg. at 2,664.      Pesquera asserted

that super-premium and premium salmon were two distinct grades.

See id. at 2,666 n.3.   In the Preliminary Determination, Commerce

tentatively adopted Pesquera’s assertion.        See id.   At

verification, however, Commerce determined that the evidence on

the record demonstrated that both super-premium and premium grade

salmon sold in Japan were “identical” in grade to premium grade

salmon sold in the United States.        See Final Determination, 63

Fed. Reg. at 31,413-15.   Therefore, Commere treated this

merchandise as identical.      See id.    In reaching such a

conclusion, Commerce reasoned that nominal differences in the

merchandise did not prevent the merchandise from being identical

under the statute.   See id.      In this case, Commerce's procedures

were a "reasonable means of effectuating the statutory purpose"

because Commerce's intent and effect was to identify what, if

any, merchandise was identical under the statute.
     Because Commerce took comments from interested parties and

investigated the evidentiary basis for the claims, Commerce’s

analysis was evenhanded and well informed.    Moreover, because the

statute is ambiguous and because the statutory language and

structure indicate that Congress likely intended Commerce to

consider merchandise that was not exactly the same as identical,

the Court finds that Commerce’s methodology was a reasonable

interpretation of the statute.    Because Commerce’s actions were a

reasonable interpretation of the statute, Commerce’s decision was

in accordance with law.     See Chevron, 467 U.S. at 842-43.


B.   Commerce’s Determination that Super-Premium and Premium
     Salmon Sold in Japan were Identical to Premium Salmon Sold
     in the United States is Supported by Substantial Evidence.

     Commerce determined, based on evidence in the record, that

any differences between super-premium and premium salmon were

“nominal.” See Final Determination, 63 Fed. Reg. at 31,414.

Because any physical differences between the grades were nominal,

Commerce reasoned that the merchandise was identical for purposes

of the statute.   See id.

     Pesquera claims that the evidence on the record does not

support Commerce’s decision.     See Pesquera’s Br., at 41-48.

Specifically, Pesquera claims that (1) Commerce ignored physical
differences between super-premium and premium grade salmon,(2)

Commerce misinterpreted evidence concerning meat color, and (3)

evidence concerning salmon production in other countries was

improperly considered and irrelevant.     See id. at 8-16, 41-48;

Reply Br. of Pesquera Mares Australes, Ltda. in Supp. of Rule

56.2 Mot. for J. on the Agency R. (“Pesquera’s Reply Br.”), at

15-41.   The Court considers each argument in turn and holds that,

while other conclusions might be drawn from the record,

Commerce’s determination is supported by substantial evidence.


          1.    Commerce did Not Ignore Evidence on the Record.

     Pesquera argues that Commerce ignored evidence of physical

differences between super-premium and premium salmon.     See

Pesquera’s Br., at 41-42.    Commerce, however, acknowledged that

physical differences existed between super-premium and premium

grade salmon.   See Final Determination, 63 Fed. Reg. at 31,414.

Commerce explained that “[d]epartment verifiers observed that

there were in fact minor differences between salmon classified as

premium and salmon classified as super-premium, such as small

scale loss or light lacerations.    These minor differences,

however, do not establish a different grade of salmon for

purposes of our analysis.”    Id.   Thus, Commerce did not ignore
physical differences, but chose to consider these differences to

be so minor as to be irrelevant to the analysis.    Because

“identical” does not necessarily mean “exactly alike,” see supra,

Section III.A., this reasoning is well within Commerce’s

discretion.    Cf. Steel from Germany, 60 Fed. Reg. 65,264, 65,271

(December 19, 1995) (considering products as identical when

merchandise dimensions were different).


          2.     Commerce’s Finding That Meat Color is Not a
                 Distinction Between Grade is Supported by
                 Substantial Evidence.

     In its pre-verification filing, Pesquera claimed that salmon

meat color was the “single most important” distinction between

super-premium grade and premium salmon.    See Final Determination,

63 Fed. Reg. at 31,414.   At verification, Commerce determined

that in practice salmon classified as super-premium had the same

meat color as salmon classified as premium.    See id.    Based on

this evidence, Commerce concluded that super-premium and premium

salmon should be considered to have identical physical

characteristics for purposes of the statute.    See id. at 31,415.

     Pesquera claims that Commerce erroneously found that super-

premium and premium grades had the same meat color.      See

Pesquera’s Br., at 42 n.89; Pesquera’s Reply Br., at 30, 31-40.
Moreover, Pesquera asserts that it never claimed that meat color

was the primary distinction between super-premium and premium

grade salmon.   See Pesquera’s Br., at 42-43.

     The Court finds that Commerce marshaled substantial evidence

that in practice super-premium and premium grade salmon were not

distinguished based on meat color.2   See Final Determination, 63

Fed. Reg. at 31,415; Commerce’s App., Ex. 20 (Internal Commerce

Mem. (inspection of Eicomar processing plant), dated Apr. 7,

1998), 2-3.   Specifically, Commerce marshaled evidence (1) that

all salmon grades were fed the same amount and type of pigmented

food pellets, (2) that these food pellets resulted in a uniform

meat color regardless of grade, and (3) that meat color was only

occasionally checked during processing.   See Final Determination,

63 Fed. Reg. at 31,415.

     Moreover, during the comment period, Pesquera did, in fact,

claim that meat color was one of the factors distinguishing




     2
       Commerce contends that it discovered at verification that
all super-premium and premium grade salmon were fed the same
amount and type of pigmented food pellets. See Final
Determination, 63 Fed. Reg. at 31414. Pesquera claims that
Commerce had that information before verification. See
Pesquera’s Reply Br., at 32-33. The timing is irrelevant.
Commerce did not claim that discovering the pigment pellet
evidence at the verification, rather than earlier, changed or
otherwise affected its position.
super-premium and premium grade salmon.   See App. to Commerce's

Br., Vol. II, at Ex. 10 (Letter from Michael T. Shor to William

M. Daley on Nov. 3, 1997, at 14) (“Of all the grading

differences, the difference in color is perhaps the most

important and most significant.”).3   And Pesquera submitted

documentary evidence of a purported color distinction between the

grades to Commerce.4   See, e.g., App. to Commerce's Br., Vol. II,

at Ex. 9 (Letter from Michael T. Shor to William M. Daley on Oct.

10, 1997, Attach. 1 (Asociacíon Standards)).   Based on this

evidence, Commerce concluded that the physical characteristic --

meat color --   Pesquera claimed distinguished super-premium from




     3
       Pesquera claims that this statement was made concerning
filleted salmon only. See Pesquera’s Reply Br., at 32.
Pesquera, however, mischaracterizes its prior position. The
statement was made in a general discussion of the differences
between super-premium and premium grade salmon. See App. to
Commerce's Br., Vol. II, at Ex. 10 (Letter from Michael T. Shor
to William M. Daley on Nov. 3, 1997, at 14-15). Following the
statement, Pesquera offered an example using filleted salmon to
illustrate its general contention. See id.
     4
        Pesquera blatantly mischaracterizes the record evidence
by arguing that the Asociación de Productores de Salmón y Trucha
de Chile (A.G.) standards do not distinguish between super-
premium and premium grade salmon based, in part, on meat color.
See Pesquera’s Reply Br., at 34-37. In fact, the Asociación
standards require a meat color of fourteen for premium salmon and
a meat color above fourteen for super-premium salmon. See App.
to Commerce's Br., Vol. II, at Ex. 9 (Letter from Michael T. Shor
to William M. Daley on Oct. 10, 1997, Attach. 1 (Asociacíon
Standards)).
premium grade salmon was in practice not a distinction.       See

Final Determination, 63 Fed. Reg. 31,414.    This evidence supports

Commerce’s conclusion that the distinction between super-premium

and premium grade salmon is either non-existent or nominal.


          3.     Commerce’s Determination is Properly Supported by
                 Substantial Evidence of the Classification
                 Standards of the General Industry.

     In the Final Determination, Commerce referred to salmon

industry classification standards to support its determination

that super-premium and premium grade salmon were identical.         See

63 Fed. Reg. at 31,414-15.    Commerce stated that industry

standards in Norway, Scotland, Canada, and the United States make

no distinction between super-premium and premium grade salmon.

See id.   Commerce claimed that these standards support the

conclusion that super-premium and premium grade salmon must be

treated as identical merchandise under the statute.     See id.

     Pesquera claims that Commerce improperly considered evidence

of industry practice when its analysis concerning grade should

have been restricted to Pesquera’s practice only.     See Pesquera’s

Br., at 43-48. Pesquera bases this argument on the “same person”

language of the statute.     See 19 U.S.C. § 1677(16); Pesquera’s

Br., at 43-48.    Pesquera also claims that the record does not
contain evidence of industry standards supporting Commerce’s

determination.   See Pesquera’s Br., at 43-48.

     The Court does not agree.   The statute on its face does not

prohibit Commerce's evaluation of industry standards when

determining whether particular products are identical.    See 19

U.S.C. § 1677(16).   The “same person” language of the statute

applies only to the origin of the merchandise, not to whether

particular merchandise is identical.   See id.   Moreover, the

Court cannot find, and Pesquera does not supply, any authority

which restricts evidence to the individual producer’s standards.5

     Under Chevron, Commerce’s use of industry standards to

evaluate whether merchandise is identical is a reasonable




     5
        Pesquera does offer three Commerce decisions to support
its argument. See Certain Pasta from Italy, 61 Fed. Reg. 30,
326, 30,346 (June 14, 1996); Certain Corrosion-Resistant Carbon
Steel Flat Products and Certain Cut-to-Length Carbon Steel Plate
from Canada, 61 Fed. Reg. 13,815, 13,821 (March 28, 1996);
Certain Cut-to-Length Steel Plate from Finland, 63 Fed. Reg.
2,952, 2,954-55 (Jan. 20, 1998). These Commerce decisions,
however, do not support Pesquera’s position. Certain Pasta from
Italy and Corrosion-Resistant Carbon Steel from Canada concern
the selection of product matching criteria. See Certain Pasta
from Italy, 61 Fed. Reg. at 30,346; Corrosion-Resistant Carbon
Steel from Canada, 61 Fed. Reg. at 13,821. These determinations
do not analyze whether the merchandise is identical under such
criteria. See id. Certain Cut to Length Steel Plate from
Finland is even more inappropriately cited, as this decision
concerns an adverse inference of a missing conversion factor.
See 63 Fed. Reg. at 2,954-55.
interpretation of the statue.   See 467 U.S. at 843.     As discussed

above, the statute does not direct Commerce in regard to the term

identical.   See 19 U.S.C. § 1677(16).   Thus, Commerce is free to

employ reasonable methodology to determine whether merchandise is

identical.   See Chevron 467 U.S. at 843.   Commerce’s

consideration of industry standards is reasonable because

industry standards indicate what most salmon producers consider

to be identical merchandise.

     Further, the record contains substantial evidence of the

industry standards of several countries.    The Final Determination

refers to direct evidence of Scottish standards. See 63 Fed. Reg.

at 31,414 n.2.   And, contrary to Pesquera’s claims, the

administrative record contains evidence concerning the industry

standards of Norway, Canada, and the United States.      See App. to

Commerce’s Br., Vol. I., at Ex. 8 (Letter of Aug. 14, 1997 from

Michael J. Coursey, et al. to Sec. of Commerce, 3); App. to

Commerce’s Br., Vol. II, at Ex. 10 (Letter of Nov. 3, 1997 from

Michael T. Shor to William M. Daley, 20); App. to Commerce’s Br.,

Vol. II, at Ex. 12 (Letter of Dec. 11, 1997 from Collier,

Shannon, et al. to Sec. of Commerce, Ex. 2 at 3)(affidavit of

Canadian industry participant); App. to Commerce’s Br., Vol. III,
at Ex. 19 (Mem. Of Apr. 7, 1998 from Gabriel Adler and David

Dirstine to Gary Taverman, 13); App. To Commerce’s Br., Vol III,

at Ex. 22 (Pet.’s Case Br. at 17, 21).    Such information,

although not dispositive, is evidence supporting Commerce’s

conclusion.

                                IV.
                            CONCLUSION

     For all of the foregoing reasons, the Court sustains the

portions of the Final Determination pertaining to Commerce’s

decision to treat super-premium and premium grade salmon as

identical merchandise.   A separate order will be entered

accordingly.


                                         _______________________
                                           Richard W. Goldberg
                                                   JUDGE
Date:     June 5, 2000
          New York, New York
                                            ERRATA

Pesquera Mares Australes Ltda., v. United States, Slip Op. 00-65, dated June 5, 2000

Page 7, line 8, following the word "investigation" insert a comma
Page 12, line 14, delete "Commre" and substitute "Commerce"